DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 19-20 are withdrawn.
Claims 1-18 are addressed on the merits herein.

Election/Restrictions
Applicant's election with traverse of Invention 1 in the reply filed on 6/7/21 is acknowledged.  	
At the outset, Applicant specifically request that claims 19-20 be rejoined once other claims are found allowable in accordance with MPEP 821.  Such rejoinder is only proper when “a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.”  See MPEP 821.04.  Thus, Applicant must amend to include all limitations of the allowed claim
The traversal is on the ground(s) that the search for one alleged invention would necessarily encompass a search for the subject matter of the other alleged inventions.  Applicant contends that claim 1 requires a rigid core, while claim 19 requires extruding a rigid core layer.  Applicant contends claim 13 requires an extruded rigid core, and thus, the same subject matter is present.  This is not found persuasive because:

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “loose-lay flooring” in line 2.  The term "loose-lay" is a relative term which renders the claim indefinite.  The term "loose-lay" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is “loose-lay” to one of ordinary skill may not be to another.  For example, a floor which is bordered or only fastened on edges may be considered “loose-lay” to one of ordinary skill, whereas a floor which is not fastened at all in any respect (i.e. floating) may be considered “loose-lay” to another.  Thus, it is unclear as to what the scope of “loose-lay flooring” entails.  For the purposes of this examination, this language will be interpreted as requiring no fastenings whatsoever.
Re claim 16, claim 16 recites, “loose-lay flooring” in line 2.  The term "loose-lay" is a relative term which renders the claim indefinite.  The term "loose-lay" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is “loose-lay” to one of ordinary skill may not be to another.  For example, a floor which is bordered or only fastened on edges may be considered “loose-lay” to one of ordinary skill, whereas a floor which is not fastened at all in any respect (i.e. floating) may be considered “loose-lay” to another.  Thus, it is unclear as to what the scope of “loose-lay flooring” entails.  For the purposes of this examination, this language will be interpreted as requiring no fastenings whatsoever.
It is noted that dependent claims also use this term.  The dependent claims are rejected for the same reasons as those above with respect to claim 1 and claim 17.
Re claim 17, claim 17 recites, “the core” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the rigid core” and will be interpreted as such.  
Claims 2-15 and 18 are rejected as being dependent on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 and 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Re claims 3-5 and 13, claim 1 is drawn to an apparatus.  Claims 3-5 and 13 are drawn solely to processes by which the apparatus is produced.  The determination of patentability is based on the product itself, not the manner (process) by which the product is produced.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  Thus, because the claims are governed by the finally assembled apparatus, and not the manner of its production, these claims fail to further limit claim 1.  	
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torfs et al (“Torfs”) (US 2016/0214395) in view of Dossche et al (“Dossche”) (US 2014/0109507).
Re claim 1, Torfs discloses an apparatus (Fig .1) comprising: 
a flooring (30, [0105]) comprising: 
a core (31); 
a wear layer (35) disposed on a first side (top of 31) of the core (31); and 
an anti-slip layer (36, [0038]) disposed on a second side (bottom of 31) of the core (31),
but fails to disclose the flooring as loose-lay and the core as rigid.  
However, Dossche discloses the flooring as loose-lay ([0008]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs with the flooring as loose-lay as in Dossche in order to reduce the need for tools, adhesives, or other materials for installation, thus educing time and costs.  
In addition, Dossche discloses core as rigid ([0009]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs with the core as rigid as in Dossche in order to increase strength and reduce flexure of the product, or to reduce moisture absorption and expansion and contraction ([0009]), as rigid cores are very well known and common in the art.  
Re claim 8, Torfs as modified discloses the apparatus of claim 1, but fails to disclose wherein the rigid core comprises one of a stone powder, calcium carbonate, poly-vinyl chloride, and pigments.
However, Dossche discloses wherein the rigid core (30) comprises one of a stone powder, calcium carbonate, poly-vinyl chloride, and pigments ([0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs wherein the rigid core comprises one of a stone powder, calcium carbonate, poly-vinyl chloride, and pigments as disclosed by Dossche in order to improve hardness, flame retardance, heat resistance and processing performance, which are all well-known benefits of calcium carbonate filler.  
Re claim 9, Torfs as modified discloses the apparatus of claim 1, wherein the loose-lay flooring (30) comprises a straight edge (top/bottom/left/right edges all have straight components).
Re claim 13, Torfs as modified discloses the apparatus of claim 1, Dossche discloses wherein the rigid core (30) is an extruded material ([0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs wherein the rigid core is an extruded material as disclosed by Dossche (such as PVC) in order to use a readily available, cheap, easy to manufacture, formable and water resistant material.
It should further be noted that the language “extruded” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Re claim 14, Torfs as modified discloses the apparatus of claim 1, Dossche discloses wherein the anti-slip layer comprises a synthetic rubber ([0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs wherein the anti-slip layer comprises a synthetic rubber as disclosed by Dossche in order to use a readily available, cheap, easy to manufacture, formable and water resistant material.
Re claim 15, Torfs as modified discloses the apparatus of claim 1, Dossche discloses wherein the wear layer (35) comprises one of a urethane, a ceramic bead, or aluminum oxide top finish ([0157]).
Re claim 16, Torfs discloses a flooring apparatus (Fig .1) comprising: 
a flooring (30) comprising a tongue-and-groove arrangement, (32/33) the flooring (30) further comprising: 
a core (31); 
a wear layer (35) disposed on a first side (top of 31) of the core (31); and 
an anti-slip layer (36, [0038]) disposed on a second side (bottom of 31) of the core (31),
but fails to disclose the flooring as loose-lay and the core as rigid.  
However, Dossche discloses the flooring as loose-lay ([0008]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs with the flooring as loose-lay as in Dossche in order to reduce the need for tools, adhesives, or other materials for installation, thus reducing time and costs.  
In addition, Dossche discloses core as rigid ([0009]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs with the core as rigid as in Dossche in order to increase strength and reduce flexure of the product, or to reduce moisture absorption and expansion and contraction ([0009]), as rigid cores are very well known and common in the art.  
Re claim 18, Torfs as modified discloses the flooring apparatus of claim 16, wherein the loose-lay flooring (30) further comprises an adhesive ([0035], [0115]).

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torfs et al (“Torfs”) (US 2016/0214395) in view of Dossche et al (“Dossche”) (US 2014/0109507) and Sun et al (“Sun”) (US 2017/0044385).
Re claim 2, Torfs as modified discloses the apparatus of claim 1, but fails to disclose wherein the anti-slip layer comprises a urethane-based coating.
However, Sun discloses wherein the anti-slip layer comprises a urethane-based coating ([0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs wherein the anti-slip layer comprises a urethane-based coating as disclosed by Sun in order to provide abrasion resistance, increase durability, by forming a hard durable surface, in a manner that is very easy to apply, readily dries after treatment, is long-lasting and is easily repaired, that is waterproof and UV stable, which are all very well-known benefits of urethane based coatings.  
Re claim 3, Torfs as modified discloses the apparatus of claim 2, wherein the anti-slip layer is applied via at least one of rolling, spraying, or laying (Sun: [0020]).
It should further be noted that the language “wherein the anti-slip layer is applied via at least one of rolling, spraying, or laying” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Re claim 4, Torfs as modified discloses the apparatus of claim 2, wherein the anti-slip layer is cured using a cold curing process ( Sun: [0006] and [0009] discloses curing, and the limitations of the claim are considered product by process).
It should further be noted that the language “wherein the anti-slip layer is cured using a cold curing process” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).
Re claim 5, Torfs as modified discloses the apparatus of claim 2, wherein the cold curing process comprises a cold ultraviolet light curing process (Sun: [0009]).
It should further be noted that the language “wherein the cold curing process comprises a cold ultraviolet light curing process” is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2113.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torfs et al (“Torfs”) (US 2016/0214395) in view of Dossche et al (“Dossche”) (US 2014/0109507) and Wright et al (“Wright”) (US 2016/0340916).
Re claim 6, Torfs as modified discloses the apparatus of claim 1, but fails to disclose wherein the loose-lay flooring further comprises a composite layer.
However, Wright discloses wherein the loose-lay flooring further comprises a composite layer (Fig. 2, the layer comprising backing, fiberglass and backing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs wherein the loose-lay flooring further comprises a composite layer as disclosed by Wright in order to increase dimensional stability by reducing the chance for shrinkage or growth after installation ([0045]).
Re claim 7, Torfs as modified discloses the apparatus of claim 6, Wright discloses wherein the composite comprises a fiberglass ([0045], Fig. 2).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torfs et al (“Torfs”) (US 2016/0214395) in view of Dossche et al (“Dossche”) (US 2014/0109507) and Myers et al (“Myers”) (US 2016/0102467).
Re claim 10, Torfs as modified discloses the apparatus of claim 9, but fails to disclose wherein the straight edge of the loose-lay flooring comprises an angle of approximately 10 degrees from the anti-slip layer to the wear layer.
However, Myers discloses wherein the straight edge (103, 203) of the loose-lay flooring (100) comprises an angle of approximately 10 degrees ([0056] disclosing a range including 10 degrees, and [0067]) from the anti-slip layer to the wear layer (top to bottom, see above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs wherein the straight edge of the loose-lay flooring comprises an angle of approximately 10 degrees from the anti-slip layer to the wear layer as disclosed by Myers in order to provide for tolerances in cutting or to shape ([0058]), or to allow for filler between flooring sections.    
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torfs et al (“Torfs”) (US 2016/0214395) in view of Dossche et al (“Dossche”) (US 2014/0109507) and Dohring (US 2015/0064421).
Re claim 11, Torfs as modified discloses the apparatus of claim 1 but fails to disclose further comprising a balance layer between the rigid core and the anti-slip layer, the balance layer to offset a physical characteristic of the wear layer.
However, Dohring discloses a balance layer (76) between the rigid core (71) and the anti-slip layer (77), the balance layer (76) to offset a physical characteristic (sound insulation [0053]) of the wear layer (75).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs with a balance layer between the rigid core and the anti-slip layer, the balance layer to offset a physical characteristic of the wear layer as disclosed by Dohring in order to provide sound insulation ([0053]).  
Re claim 12, Torfs as modified discloses the apparatus of claim 1 but fails to disclose wherein the loose-lay flooring further comprises an acoustical layer.
However, Dohring discloses wherein the loose-lay flooring (70) further comprises an acoustical layer (76).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs wherein the loose-lay flooring further comprises an acoustical layer as disclosed by Dohring in order to provide sound insulation ([0053]), as acoustical layers are extremely well-known and common in the art.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torfs et al (“Torfs”) (US 2016/0214395) in view of Dossche et al (“Dossche”) (US 2014/0109507) and Song (US 2016/0168868).
Re claim 17, Torfs as modified discloses the flooring apparatus of claim 6, wherein the loose-lay flooring (30) further comprises: 
a film layer (34) disposed between the wear layer (35) and the rigid core (31); 
but fails to disclose an upper balance layer disposed between the film layer and the rigid core;  a lower balance layer disposed between the core and the anti-slip layer; and an acoustic layer disposed between the lower balance layer and the anti- slip layer.
However, Song discloses an upper balance layer (2, as there is no language defining a balance layer) disposed between the film layer (34) and the rigid core (3);  a lower balance layer (4) disposed between the core (3) and the anti-slip layer (36 of Torfs which is on the bottom); and an acoustic layer (5) disposed between the lower balance layer (4) and the anti- slip layer (36 of Torfs which is on the bottom).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Torfs an upper balance layer disposed between the film layer and the rigid core;  a lower balance layer disposed between the core and the anti-slip layer; and an acoustic layer disposed between the lower balance layer and the anti- slip layer as disclosed by Song in order to provide sound insulation, elasticity, and moisture resistance ([0009]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635